597 F.3d 1128 (2010)
FOREST GUARDIANS; Carson Forest Watch, Plaintiffs-Appellants,
v.
United States FOREST SERVICE, Defendant-Appellee.
No. 06-2306.
United States Court of Appeals, Tenth Circuit.
March 8, 2010.
Steven Sugarman, Belin & Sugarman, Alletta D'A. Belin, Land and Water Fund of the Rockies, Santa Fe, NM, for Plaintiffs-Appellants.
Jan Elizabeth Mitchell, Asst. U.S. Attorney, David C. Iglesias, U.S. Attorney, Office of the United States Attorney, District of New Mexico, Andrew A. Smith, Office of the U.S. Attorney, Albuquerque, NM, David C. Shilton, United States Department of Justice, Environment & Natural Resources Division, Washington, DC, for Defendant-Appellee.
Before HENRY, Chief Judge, TACHA, KELLY, BRISCOE, LUCERO, MURPHY, HARTZ, O'BRIEN, TYMKOVICH, GORSUCH, and HOLMES, Circuit Judges.

ORDER
This matter is before the court on the appellants' Petition For Panel Or En Banc Rehearing. We also have a response from the United States Forest Service. Both the petition and response were circulated to all of the judges of the court who are in regular active service. A poll was called, and a majority voted to grant rehearing an banc. Consequently, the appellants' petition is GRANTED.
On or before April 23, 2010, the appellants shall file a supplemental brief, limited to 20 pages in length in a 13 point font, addressing the issues raised and arguments addressed in Section II B of the majority opinion issued on August 26, 2009, and the dissent which accompanied that decision. On or before Friday June 4, 2010, the Forest Service shall file a supplemental response addressing the same issues. The appellants may submit an optional reply, limited to 10 pages in length, within 10 days of service of the response brief.
All of the supplemental briefs shall be filed using the court's Electronic Case Filing system. In addition, within 2 business days of the ECF filing, 15 hard copies of the briefs must be received in the clerk's office. We also direct both parties to submit an additional 10 hard copies of their original merits briefs at the time the hard copies of the supplemental briefs are submitted.
This matter will be heard on the court's September 2010 argument calendar. That calendar is currently set for the week of *1129 September 20, 2010. The parties will be advised of the exact day and time for the argument when the calendar is finalized.